        Case 1:19-cv-00323-KS-RPM Document 55 Filed 09/02/20 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  SOUTHERN DIVISION


ALVIN SHOWERS III                                                                                  PLAINTIFF

V.                                                         CIVIL ACTION NO. 1:19-cv-323-KS-RHW

CITY OF BAY ST. LOUIS,
MISSISSIPPI, et al.                                                                            DEFENDANTS

                                                    ORDER

        This cause comes before the Court on Sheriff Ricky Adams’ Motion for Judgment on the

Pleadings Based on Qualified Immunity [47] and Plaintiff’s Second Motion for Extension of

Time to File Plaintiff’s Opposition to Sheriff Adams’ Motion for Judgment on the Pleadings

[54]. The Municipal Defendants have filed a joinder in the motion [52]. Having reviewed the

motion, and the Plaintiff’s request, the Court finds that discovery is not necessary nor is the

Court in need of further briefing at this point. Rather, the Court finds that it is prudent to grant

Sheriff Adams’ request for alternative relief and order that Plaintiff provide a Schultea1 Reply for

the reasons set forth below.

        Plaintiff filed this action, alleging claims under 42 U.S.C. § 1983 for alleged violations of

his Fourteenth Amendment due process rights and Fourth Amendment rights against illegal

searches and seizures. [1] at p. 1 ¶ 1.2 Plaintiff also alleges a host of other state law claims,

including defamation, civil conspiracy, and failure to train, and perhaps others. It is the federal

claims that are presently at issue because they provide this Court jurisdiction under 28 U.S.C. §

1331 and are the target of the Defendants’ qualified immunity defense.




1
  See Schultea v. Wood, 47 F.3d 1427 (5th Cir. 1995).
2
  Plaintiff also alleges violations of his First and Fifth Amendment rights, but the Court fails to see allegations
involving the rights afforded under these amendments. To the extent Plaintiff contends there are such violations, he
can elaborate in his Schultea Reply, which will be explained herein.
        Case 1:19-cv-00323-KS-RPM Document 55 Filed 09/02/20 Page 2 of 5



        Sheriff Adams brings this motion, and the Municipal Defendants join, arguing that

Plaintiff has failed to meet the heightened pleading standard required when faced with a qualified

immunity defense. Defendants argue that Plaintiff has not pled facts that show he suffered a

constitutional violation at their hands or that their actions were objectively unreasonable under

clearly established law.3

        Plaintiff seeks an extension of time to conduct some discovery in the matter, namely, to

issue some interrogatories. Attached to his motion is a list of facts he claims supports one of his

claims. [54] at p. 2 ¶ 5. He states that he expects the discovery to show that Sheriff Adams’

“defenses are merely self-generalized assertions meant to conform to the law, without any factual

support or authority to do so.” [54] at p. 3. It is still unclear, however, exactly what facts he

hopes to obtain through discovery, as he is privy to all of the actions that took place against him.

For example, he states that, “Defendant was to assure the legal process of commitment was

carried out, which he sent a car to transport Mr. Showers, but he failed to take Mr. Showers for

pre-examination in this ‘involuntary’ commitment.” [54] at p. 3. Again, Plaintiff can make

allegations of facts within his knowledge that he believes state a claim for a constitutional

violation. To the extent he seeks some sort of corroboration of certain facts in an effort to

establish undisputed facts, such is not necessary at this stage of the proceedings. Therefore,

because the Court will grant Sheriff Adams’ motion in part, Plaintiff’s request for an extension

of time to respond will be denied.

        “The question of qualified immunity must be addressed as a threshold issue because this

issue determines a defendant's immunity from suit, that is, his or her ability to avoid a trial

altogether, rather than merely his or her immunity from damages.” Mangieri v. Clifton, 29 F.3d

1012, 1015 (5th Cir. 1994). To that end, a law enforcement officer “is entitled to claim the cloak

3
 Sheriff Adam also makes some substantive arguments, but the Court finds that without sufficient pleadings, such
analysis is futile at this point.
                                                       2
        Case 1:19-cv-00323-KS-RPM Document 55 Filed 09/02/20 Page 3 of 5



of qualified immunity ‘unless it is shown that, at the time of the incident, he violated a clearly

established constitutional right.’” Id. (quoting Spann v. Rainey, 987 F.2d 1110, 1114 (5th

Cir.1993)). When an officer raises the defense of qualified immunity, a plaintiff must “allege

with sufficient particularity all facts establishing a right to recovery, including facts which negate

the official’s immunity defense.” Wicks v. Miss. State Employment Svcs., 41 F.3d 991, 995 (5th

Cir. 1995).

         A court must conduct a bifurcated analysis to assess a qualified immunity defense.

Collins v. Ainsworth, 382 F.3d 529, 537 (5th Cir. 2004) (citing Bazan ex rel. Bazan v. Hidalgo

County, 246 F.3d 481, 490 (5th Cir. 2001)). “First, Plaintiffs must allege that Defendants

violated their clearly established constitutional rights. . . . Second, if Plaintiffs have alleged such

a violation, [a court] must consider whether Defendants’ actions were objectively reasonable

under the circumstances.” Id. (citations omitted). Thus, it is incumbent on a plaintiff to allege

facts sufficient to allow the Court to conduct such an analysis. Without such, a court may

“require the plaintiff to reply to that defense in detail.” Schultea v. Wood, 47 F.3d 1427, 1433

(5th Cir. 1995).

         While the Court declined in a recent order to require Plaintiff to provide generally “a

more definite statement,” it now finds, in light of the qualified immunity defense, Plaintiff

should be afforded the opportunity to plead the alleged constitutional violations more

particularly. Plaintiff shall articulate what specific constitutional rights he alleges were violated

and what each Defendant’s actions were with regard to such violations, not just as to Sheriff

Adams, but for all Defendants.4 Also, Plaintiff fails to provide any details in his pleadings


4
  Plaintiff must bear in mind that Michael DeNardo is deceased, and thus, cannot be personally liable. To the extent
Plaintiff seeks to hold the City of Bay St. Louis liable for his actions, “a municipality cannot be held liable under §
1983 on a respondeat superior theory.” Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S. 658, 691 (1978).
Rather, “it is when execution of a government's policy or custom, whether made by its lawmakers or by those whose
edicts or acts may fairly be said to represent official policy, inflicts the injury that the government as an entity is
responsible under § 1983.” Id.
                                                          3
       Case 1:19-cv-00323-KS-RPM Document 55 Filed 09/02/20 Page 4 of 5



regarding his own actions during these various encounters, which would allow the court to

determine whether the officer’s conduct was objectively unreasonable. For example, and not

limited to, with regard to Plaintiff’s allegations in his Complaint in Paragraphs 5, 6, 7, 8, and 30

regarding due process and the allegedly illegal seizure, Plaintiff must expound on the particulars

of each Defendant’s actions with regard to such, as well as Plaintiff’s own actions.

       Also, with regard to the allegedly illegal searches addressed in Paragraphs 13, 39, 40, and

41, it is true that the Fourth Amendment protects “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.” U.S. CONST.

amend. IV. However, while warrantless searches “are per se unreasonable under the Fourth

Amendment,” there are “a few specifically established and well-delineated exceptions” to that

general rule.” City of Ontario, Cal. v. Quon, 560 U.S. 746, 760 (2010) (quoting Katz v. United

States, 389 U.S. 347, 357 (1967)); see also Rice v. ReliaStar Life Ins. Co., 770 F.3d 1122 (5th

Cir.2014) (“There are, however, circumstances in which a warrantless entry into a home is not a

constitutional violation.”). There could be issues of consent, probable cause and exigent

circumstances. See Gates v. Texas Dep't of Protective & Regulatory Svcs., 537 F.3d 404, 420

(5th Cir. 2008) (stating that “[w]arrantless searches of a person's home are presumptively

unreasonable unless the person consents, or unless probable cause and exigent circumstances

justify the search”). Therefore, Plaintiff must provide more details as to who specifically

conducted the searches and the actions of each Defendant, as well as Plaintiff’s actions,

surrounding these searches. This type of detail is necessary as to each alleged constitutional

violation.

       Therefore, based on the foregoing, it is hereby ORDERED that Sheriff Ricky Adams’

Motion for Judgment on the Pleadings Based on Qualified Immunity [47] is granted insofar as a

Schultea reply will be required. Accordingly, the Court hereby ORDERS Plaintiff to file a reply

                                                 4
       Case 1:19-cv-00323-KS-RPM Document 55 Filed 09/02/20 Page 5 of 5



as contemplated by Schultea v. Wood and Reyes v. Sazan, 168 F.3d 158 (5th Cir. 1999) on or

before September 18, 2020. Plaintiff must provide “allegations of fact focusing specifically on

the conduct of [each] individual who caused the plaintiff’s injury.” Reyes, 168 F.3d at 161. The

reply must be tailored to the defense of qualified immunity, and Plaintiff must support his claims

of constitutional violations “with sufficient precision and factual specificity to raise a genuine

issue as to the illegality of the defendant’s conduct at the time of the alleged acts.” Id.; see also

Schultea, 47 F.3d at 1430-32. The reply should provide specific facts about the circumstances of

the incident involving the alleged constitutional violations and the conduct of Sheriff Adams, as

well as that of all other named Defendants, that supports each constitutional violation asserted

against them. Defendants may file a response to the Schultea reply on or before September

30, 2020. Plaintiff’s Second Motion for Extension of Time to File Plaintiff’s Opposition to

Sheriff Adams’ Motion for Judgment on the Pleadings [54] is DENIED.

       SO ORDERED AND ADJUDGED this 2nd day of September 2020.



                                                       _Keith Starrett__________________
                                                       KEITH STARRETT
                                                       UNITED STATES DISTRICT JUDGE




                                                 5
